Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of the US patent 10,689,575.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the conflicting patent claims a laminate, a polarizing plate and a display device comprising an optically anisotropic layer containing a polymerizable liquid crystal composition having all the technical features as in instant claims 1-20. Therefore, it would have been obvious that the instantly claimed invention is unpatentable over the conflicting patent 10,689,575.
Claims 1 and 6-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of the US patent 10,059,877.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the conflicting patent claims a laminate, a polarizing plate and a display device comprising an optically anisotropic layer containing a polymerizable liquid crystal composition having all the technical features as in instant claims 1 and 6-20. Therefore, it would have been obvious that the instantly claimed invention is unpatentable over the conflicting patent 10,059,877.
Claims 1 and 6-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of the US patent copending Application No. 15/922212 (US Pub 2018/0201701).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the conflicting patent application claims an optical film, a polarizing plate and a display device comprising an optically anisotropic layer containing a polymerizable liquid crystal composition having all the technical features as in instant claims 1 and 6-20.  Therefore, it would have been obvious that the instantly claimed invention is unpatentable over the co-pending application No. 15/922212. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1 and 6-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of the US patent 10,782,567.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the conflicting patent claims an optical film, a polarizing plate and a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuyama et al (US 2016/0108315, ‘315 hereafter).
Regarding claims 1-2 and 5-20, ‘315 discloses an optical film, a polarizing plate and a display device  (Fig 1, [0007]-[0008], [0020]-[0022], [0136]-[0152]) comprising an optically anisotropic layer, which is formed from a polymerizable composition in a smectic phase ([0017], [0018], [0092], [0093]), and the polymerizable composition  comprises a liquid crystal compound having a chemical formula reading upon instantly claimed Formula (1) ([0010]-[0016], [0079], and the compound listed in the Table 1 and .  
Claims 1-2 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuyama et al (US 2015/0079380, ‘380 hereafter).
Regarding claims 1-2 and 5-20, ‘380 discloses an optical film, a polarizing plate and a display device  ([0009]-[0016], [0024], [0141]-[0153]) comprising an optically anisotropic layer, which is formed from a polymerizable liquid crystal composition in a smectic phase ([0020], [0024], [0123]-[0129]),  and the polymerizable composition  comprises a liquid crystal compound having a chemical formula reading upon instantly ([0010]-[0016], [0074]-[0080], Compound Sm -41-1 as in the Example 41). The optically anisotropic layer has in-plane retardation value satisfying instantly claimed formula (I) as in claim 13 ([0016], [0134]). ‘380 also discloses that the polymerizable liquid crystal composition may further comprises a polymerizable compound having 2 to 4 .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al (US 2016/0108315, ‘315 hereafter) in view of Hirai et al (US 2015/0146156, ‘156 hereafter) and Kondo et al (JP 20100152217, of record, ‘217 hereafter).
Regarding claims 1-20, ‘315 discloses an optical film, a polarizing plate and a display device  (Fig 1, [0007]-[0008], [0020]-[0022], [0136]-[0152]) comprising an optically anisotropic layer, which is formed from a polymerizable composition in a smectic phase ([0017], [0018], [0092], [0093]), and the polymerizable composition  comprises a liquid crystal compound having a chemical formula reading upon instantly claimed Formula (1) ([0010]-[0016], [0079], and the compound listed in the Table 1 and 2). The optically anisotropic layer has in-plane retardation value satisfying instantly claimed formula (I) as in claim 13 ([0019], [0063])). ‘315 also discloses that composition may further comprises a polymerizable compound having 2 to 4 polymerizable groups ([0095]-[0097]). ‘315 discloses that the polymerizable liquid crystal composition comprises a photopolymerization initiator ([0098]) but does not specifically set forth an 

    PNG
    media_image1.png
    145
    489
    media_image1.png
    Greyscale

The formula reads upon instantly claimed formula (2). ‘217 also discloses that the polymerizable composition comprising the photoinitiator provide better hardness and adhesion between the optical film formed from the polymerizable composition and the substrate (Abstract, Examples as in Table 2). In light of these teachings, one of ordinary skill in the art would have used the oxime type photoinitiator as taught by ‘217, to modify the polymerizable composition of ‘315, in order to render an optical film having better hardness and adhesion to a substrate. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li Matsuyama et al (US 2015/0079380, ‘380 hereafter) in view of Hirai et al (US 2015/0146156, ‘156 hereafter) and Kondo et al (JP 20100152217, of record, ‘217 hereafter).
Regarding claims 1-20, ‘380 discloses an optical film, a polarizing plate and a display device  ([0009]-[0016], [0024], [0141]-[0153]) comprising an optically anisotropic layer, which is formed from a polymerizable liquid crystal composition in a smectic phase ([0020], [0024], [0123]-[0129]),  and the polymerizable liquid crystal composition  comprises a liquid crystal compound having a chemical formula reading upon instantly ([0010]-[0016], [0074]-[0080], Compound Sm -41 as in the Example 41). The optically anisotropic layer has in-plane retardation value satisfying instantly claimed formula (I) as in claim 13 ([0016], [0134]). ‘380 also discloses that composition may further comprises a polymerizable compound having 2 to 4 polymerizable groups ([0081]-[0090]). ‘380 discloses that the polymerizable liquid crystal composition comprises a photopolymerization initiator ([0091]) but does not specifically set forth an initiator being an oxime type initiator represented by the formula (2) as presently claimed and render the glass transition temperature ranges as presently claimed. However, ‘156 discloses an optical film formed from a polymerizable liquid crystal composition containing a oxime type photoinitiator ([0008]-[0017], [0242]-[0243]), wherein the oxime type photoinitiator can be used to increase glass transition temperature of the cured optical film to render the glass transition temperature being higher than 85 °C or 115°C ([0285]-[0287]). In light of these teachings, one of ordinary skill in the art would have been motivated to use the oxime type photoinitiator as taught by ‘156, to modify the 

    PNG
    media_image1.png
    145
    489
    media_image1.png
    Greyscale

The formula reads upon instantly claimed formula (2). ‘217 also discloses that the polymerizable composition comprising the photoinitiator provide better hardness and adhesion between the optical film formed from the polymerizable composition and the substrate (Abstract, Examples as in Table 2). In light of these teachings, one of ordinary skill in the art would have used the oxime type photoinitiator as taught by ‘217, to modify the polymerizable composition of ‘380, in order to render an optical film having better hardness and adhesion to a substrate. 

Examiner’s Note
The experimental data as filed by applicant dated 04/12/2021 has been considered. It is noted that the exemplified compound cited in this rejection as set forth above is not included in the comparison data as filed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.